ORDER

PER CURIAM:
Donald Smith appeals from the judgment denying his application for unconditional release filed pursuant to section 552.040.6 RSMo, Cum.Supp.2012. He claims the judgment is against the weight of the evidence, which he alleges clearly established that he was not now suffering *173from a mental disease or defect that would render him dangerous to himself or others. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 30.25(b).